UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. GREEN ENERGY LIVE, INC. (Exact name of registrant as specified in Charter) Nevada 333-148661 33-1155965 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1740 44th Street, Suite 5-230 Wyoming, MI 49519-6443 (Address of Principal Executive Offices) (866) 460-7336 (Registrants Telephone number, including area code) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for each shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x The number of shares outstanding of the issuer’scommon stock was 915,364,586shares of common stock, as of May 17, 2010. There are 331 known shareholders on record. GREEN ENERGY LIVE, INC. FORM 10-Q March 31, 2010 INDEX PART I—INTERIM FINANCIAL INFORMATION (UNAUDITED) Page Item 1. InterimCondensed Consolidated Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Control and Procedures 18 PART II OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 23 Item 6. Exhibits and Reports on Form 8-K 23 SIGNATURE 2 PART I. INTERIM FINANCIAL INFORMATION Item 1.Interim Condensed Consolidated Financial Statements GREEN ENERGY LIVE, INC. AND SUBSIDIARY INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Trade accounts receivables, net - Prepaid expenses and other assets Other receivable - related party Note receivable - related party - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Deferred costs ofpatents Intangible asset, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued consulting fees - related party Accrued board compensation - Current portion of long-term debt Acquisition note payable to related party - current portion Convertible notes payable to related party Convertible notes payable Total current liabilities ACQUISITION NOTE PAYABLE - RELATED PARTY LONG-TERM DEBT Total liabilities STOCKHOLDERS' DEFICIT Common stock, $0.0001 par value; 1,500,000,000 shares authorized, 814,635,038 and 658,553,338shares issued and outstanding at March 31, 2010 and December 31, 2009 , respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. 3 GREEN ENERGY LIVE, INC. AND SUBSIDIARY INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, REVENUES $ $
